DETAILED ACTION
Claims 1, 3, 8-9, 11-12, 15-16, 19, 22-25, 30-31, 34 and 37-48 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 7, 15-16, 18, 33-34, 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031).

Claims 1, Kates teaches a method implemented by one or more computing devices, comprising:
determining, by the one or more computing devices and based on visual content of a content stream, a segment boundary of the content stream (i.e. user fast-forwarding through a commercial) (p. 0037);
“a plurality of user interactions” (i.e. marking start and end times is at least 2 interactions) (p. 0068, 0094);

Kates is not entirely clear in teaching a method implemented by one or more computing devices, comprising:
determining based on user interactions, from a plurality of users, corresponding to the segment boundary of the content stream, that the segment boundary is an advertisement boundary, wherein the determining that the segment boundary is the advertisement boundary comprises weighting the user interactions differently based on demographic information; and
Smith teaches the specific feature of:
“determining based on user interactions, from a plurality of users, corresponding to the segment boundary of the content stream (i.e. user behavior), that the segment boundary is an advertisement boundary” (i.e. content boundaries) (p. 0042-0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
James teaches the specific feature of:
“wherein the determining that the segment boundary is the advertisement boundary (i.e. of Smith above) comprises weighting the user interactions differently based on demographic information” (p. 0009).  James teaches weighting user interactions, some of which maybe demographic information.  This weighting can be used in the system of Smith which uses an analysis of information to determine the boundary.  James fills the gap where other information such as demographic information is assigned particular significance i.e. weight.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting to internet traffic as taught by James to the system of Kates to allow for scale clickstream data (p. 0009).

Claims 3, 34, Kates is silent regarding the method of claim 1, wherein the user interactions associated with the segment boundary of the content stream comprise at least one of:
tune-out events;
channel change events; 
fast-forward events; 
rewind events; or 
pause events.
Smith teaches the method of claim 1, wherein the user interactions associated with the segment boundary of the content stream comprise at least one of:
tune-out events  (i.e. fast forward) (p. 0044);
channel change events; 
fast-forward events; 
rewind events; or 
pause events.


Claim 7, Kates teaches the method of claim 1, wherein the plurality of user interactions comprise pause events (i.e. trick-play events) (p. 0032-0040).

Claim 15, Kates teaches a method comprising:
determining, by one or more computing devices and based on visual content of a content stream, a segment boundary of the content stream (i.e. user fast-forwarding through a commercial) (p. 0037).
Kates is silent regarding a method comprising:
aggregating, by the one or more computing devices and from a plurality of users, user interactions associated with the segment boundary of the content stream;
determining, based on demographic information associated with the plurality of users, a prioritization of the user interactions associated with the segment boundary of the content stream, and wherein the prioritization comprises weighting user interactions of different demographics differently;
determining, based on the prioritization of the user interactions associated with the segment boundary of the content stream, that the segment boundary is an advertisement boundary; and

Smith teaches a method comprising:
aggregating, by the one or more computing devices and from a plurality of users, user interactions associated with the segment boundary of the content stream (i.e. 0037, 0042-0044);
determining, based on the prioritization of the user interactions associated with the segment boundary of the content stream, that the segment boundary is an advertisement boundary (i.e. analysis of content similarity detector and user behavior detector) (p. 0042-0044); and
storing, by the one or more computing devices, information indicating that the segment boundary is the advertisement boundary (i.e. storing aggregated information) (p. 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
James teaches a method comprising:
determining, based on demographic information associated with the plurality of users (i.e. behavior), a prioritization of the user interactions associated with the segment boundary (i.e. of Smith) of the content stream (i.e. one or more weights), and wherein the prioritization comprises weighting user interactions of different demographics differently (p. 0009).


Claims 16, Kates is not entirely clear in teaching the method of claim 15, wherein the weighting comprises weighting based on at least one of a genre, channel user age, user location, time of day, or social media group.
James teaches the method of claim 15, wherein the weighting comprises weighting based on at least one of a genre, channel user age, user location, time of day, or social media group (p. 0008-0009).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting to internet traffic as taught by James to the system of Kates to allow for scale clickstream data (p. 0009).

Claims 18 and 33, Kates is silent regarding the method of claim 15, wherein the weighting comprises weighting based on a time of day the content stream is viewed.
James teaches the method of claim 15, wherein the weighting comprises weighting based on a time of day the content stream is viewed (p. 0008-0009).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting to internet traffic as taught by James to the system of Kates to allow for scale clickstream data (p. 0009).
Kates 52, is teaches the method of claim 1, wherein the user interactions are a subset of total interactions occurring during the content stream (i.e. marking start and 
determining the segment boundary based on comparing differences between consecutive video frames (i.e. the user marks scenes based on viewing the video frames) (p. 0068, 0094).
Kates is not entirely clear in teaching the specific feature of “selecting user interactions that are within a threshold time of the segment boundary”.
Smith teaches the specific feature of “selecting user interactions that are within a threshold time of the segment boundary” (i.e. using similarity detector) (p. 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).

Claim 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and Zigmond (US 2006/0041902).

Claim 22, Kates is silent regarding the method of claim 15, further comprising: 
receiving training information that is based on a plurality of previous user interactions for a plurality of previous content streams;
determining a genre of the content stream; and

wherein the determining that the segment boundary is the advertisement boundary is based on the subset of the plurality of previous user interactions.
Smith teaches the method of claim 15, further comprising: 
receiving training information that is based on a plurality of previous user interactions for a plurality of previous content streams (i.e. similarity detector) (p. 0042-0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Zigmond teaches the method of claim 15, further comprising: 
determining a genre of the content stream (i.e. type of segment, low, high, middle, island, etc.) (p. 0030-0033); and
filtering, based on the genre of the content stream, the training information to determine a subset of the plurality of previous user interactions (i.e. correlation of viewing behavior) (p. 0030-0033),
wherein the determining that the segment boundary is the advertisement boundary is based on the subset of the plurality of previous user interactions (p. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided different segment types as 

Claim 24, Kates is silent regarding the method of claim 15, further comprising: 
receiving training information that is based on a plurality of previous user interactions for a plurality of previous content streams;
determining a service provider of the content stream; and
filtering, based on the service provider of the content stream, the training information to determine a subset of the plurality of previous user interactions,
wherein the determining that the segment boundary is the advertisement boundary is based on the subset of the plurality of previous user interactions.
Smith teaches the method of claim 15, further comprising: 
receiving training information that is based on a plurality of previous user interactions for a plurality of previous content streams (i.e. similarity detector) (p. 0042-0044);
determining a service provider of the content stream (i.e. determining MSO attributes) (p. 0017, 0023, 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Zigmond teaches the method of claim 15, further comprising: 

wherein the determining that the segment boundary is the advertisement boundary is based on the subset of the plurality of previous user interactions (p. 0030-0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided user interactivity for finding boundaries as taught by Zigmond to the system of Kates to allow for multiple types of user interactivity to be used for determining commercial boundaries (p. 0005).

Claim 8, 11-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and further in view of Knee et al. (US 2002/0095676).

Claim 8, Kates teaches a method comprising:
determining, by one or more computing devices and based on visual content of a content stream, a segment boundary of the content stream (i.e. user fast forwarding through a commercial) (p. 0037);
“determining, based on user interactions from a plurality of users and corresponding to the segment boundary of the content stream, a first set of user 
Kates is silent regarding a method comprising: 
“a first set of user interactions associated with a first demographic and a second set of user interactions associated with a second demographic different from the first demographic”;
determining, based on the first set of user interactions associated with the first demographic being treated differently from the second set of user interactions associated with the second demographic that the segment boundary is an advertisement boundary; and
storing, by the one or more computing devices, information indicating that the segment boundary is the advertisement boundary.
Knee teaches a method comprising: 
“a first set of user interactions associated with a first demographic and a second set of user interactions associated with a second demographic different from the first demographic” (i.e. demographic categories) (p. 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided demographic categories as taught by Knee to the system of Kates to allow for selection of specific advertisements (p. 0008).
Smith teaches a method comprising:

storing, by the one or more computing devices, information indicating that the segment boundary is the advertisement boundary (i.e. aggregated information) (p. 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
James teaches the specific feature of: 
“determining (i.e. determining behavior), based on the first set of user interactions associated with the first demographic being treated differently from the second set of user interactions associated with the second demographic” (i.e. different groups of participants) (p. 0009).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide determination of behavior according to demographics of indivduals as taught by James to the system of Kates to allow for user behavior according to demographics be assigned a weight/score (p. 0009).

Claim 11, Kates is silent regarding the method of claim 1, wherein the user interactions comprise at least one of:

channel change events; 
fast-forward events; 
rewind events; or 
pause events.
Smith teaches the method of claim 1, wherein the plurality of user interactions comprise at least one of:
tune-out events  (i.e. fast forward) (p. 0053);
channel change events; 
fast-forward events; 
rewind events; or 
pause events.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).

Claims 12, Kates is not entirely clear in teaching the method of claim 8, wherein the determining the first set of user interactions associated with the first demographic and the second set of user interactions associated with the second demographic is based on at least one of genre, channel user age, user location, time of day, or social media group. 
Knee teaches a method comprising: 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided demographic categories as taught by Knee to the system of Kates to allow for selection of specific advertisements (p. 0008).
James teaches the method of claim 8, further comprising:
wherein determining the first set of user interactions and the second set of user interactions is based on user age (p. 0008-0009), user location, time of day, or social media group.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting to internet traffic as taught by James to the system of Kates to allow for scale clickstream data (p. 0009).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and further in view of Knee et al. (US 2002/0095676), and further in view of Rowe et al. (US 2008/0250447).

Claim 9, Kates is silent regarding the method of claim 8, wherein the determining that the segment boundary is the advertisement boundary is further based on a rate of change in the first set of user interactions.
Smith teaches the method of claim 8, wherein the determining that the segment boundary is the advertisement boundary (i.e. using user behavior) (p. 0042-0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Rowe teaches the specific feature of:
“a boundary is further based on a rate of change in the first set of user interactions” (p. 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided statistics related to aggregate tuning as taught by Rowe to the system of Kates to allow for quality data related to advertisements (p. 0050).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and further in view of Casagrande (US 2016/0309227).

Claim 19, Kates is silent regarding the method of claim 15, wherein the determining that the segment boundary is the advertisement boundary is based on a display of a game clock associated with the content.
Casagrade teaches the method of claim 15, wherein the determining that the segment boundary is the advertisement boundary is based on a display of a game clock associated with the content (i.e. detecting extension of boundary according to game time remaining) (p. 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention detection of game time as taught by Casagrade to the system of Kates to allow for game clocks to determine boundaries (p. 0035).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and further in view of Needham et al. (US 2014/0282642).

Claim 21, Kates is silent regarding the method of claim 15, wherein the weighting is based on a genre of the content stream.
Needham teaches the method of claim 15, wherein the weighting is based on a genre of the content stream (p. 0036)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided weighting based on genre as taught by Needham to the system of Kates to create an overall attention indicator (p. 0036).

Claim 23, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and Zigmond (US 2006/0041902), and further in view of Tidwell et al. (US 2011/0015989).

Claim 23, Kates is silent regarding the method of claim 15, further comprising:
receiving training information that is based on a plurality of previous user interactions for a plurality of previous content streams;
determining a time of a day corresponding to the content stream; and
filtering, based on the time of the day corresponding to the content stream, the training information to determine a subset of the plurality of previous user interactions,
wherein the determining that the segment boundary is the advertisement boundary is based on the subset of the plurality of previous user interactions.
Smith teaches the method of claim 15, further comprising: 
receiving training information that is based on a plurality of previous user interactions for a plurality of previous content streams (i.e. similarity detector) (p. 0042-0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Tidwell teaches the method of claim 15, further comprising:
determining a time of a day corresponding to the content stream (p. 0130); and

wherein the determining that the segment boundary is the advertisement boundary is based on the subset of the plurality of previous user interactions (i.e. which ad has been inserted) (p. 0130).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided time of day metadata as taught by Tidwell to the system of Kates to allow for data extraction based on time of day (p. 0130).

Claim 27, Kates is silent regarding the method of claim 8, wherein the determining the first set of user interactions and the second set of user interactions is based on a time of day the content stream is viewed.
James teaches the specific features of:
“the first set of user interactions and the second set of user interactions” (p. 0009).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting to internet traffic as taught by James to the system of Kates to allow for scale clickstream data (p. 0009).
Tidwell teaches the specific feature of:
“user interactions is based on a time of day the content stream is viewed” (p. 0130).
.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and further in view of Chang et al. (US 2010/0199299).

Claim 25, Kates is silent regarding the method of claim 1, wherein the user interactions corresponding to the segment boundary of the content stream comprise volume change events, and the determining that the segment boundary is the advertisement boundary comprises weighting the volume change events differently based on demographic information.
Smith teaches the method of claim 1, “wherein the user interactions corresponding to the segment boundary of the content stream comprise change events (i.e. fast forward), and the determining that the segment boundary is the advertisement boundary” (p. 0042-0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Chang teaches the specific feature of “volume change events” (p. 0119).

James teaches the specific feature of: “weighting the events differently based on demographic information (p. 0009).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weight demographics differently as taught by James to the system of Kates to allow for further weighting to account for differences across demographics (p. 0009).

Claim 30, 37, 39, 40, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and further in view of Tran et al. (US 2011/0185437).

Claim 30, Kates is silent regarding the method of claim 1, wherein the weighting the user interactions differently based on the demographic information comprises weighting user interactions of older users more heavily than user interactions of younger users.
Tran teaches the method of claim 1, wherein the weighting the user interactions differently based on the demographic information comprises weighting user interactions of older users more heavily than user interactions of younger users (i.e. table of weighting) (p. 0100-0102).


Claim 37, 39, Kates is silent regarding the method of claim 1, wherein the determining that the segment boundary is the advertisement boundary is further based on weighting, for a first genre, a first type of user interaction more heavily than a second type of user interaction.
Tran teaches the method of claim 1, wherein the determining that the segment boundary is the advertisement boundary is further based on weighting, for a first genre, a first type of user interaction more heavily than a second type of user interaction (i.e. table 1) (p. 0100-0102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided different weighting schemes as taught by Tran to the system of Kates to provide different rules for accessing content (p. 0100-0102).

Claim 40, 42, Kates is silent regarding the method of claim 1, wherein, for each of a plurality genres, different weights are associated with different types of user interactions.
Tran teaches the method of claim 1, wherein, for each of a plurality genres, different weights are associated with different types of user interactions (i.e. table 1) (p. 0100-0102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided different weighting schemes as taught by Tran to the system of Kates to provide different rules for accessing content (p. 0100-0102).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and further in view of Oddo et al. (US 7962929).

Claim 36, Kates is silent regarding the method of claim 15, wherein the plurality of user interactions comprise volume change events.
Oddo teaches the method of claim 15, wherein the plurality of user interactions comprise volume change events (i.e. Oddo discloses scene detection based upon volume changes) (col. 7-9, lines 62-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided rules for content items as taught by Oddo to the system of Kates to allow for processing of items of interest in content (col. 7-9, lines 62-32).

Claim 38, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in .

Claim 38, Kates is silent regarding the method of claim 1, wherein the determining that the segment boundary is the advertisement boundary is further based on weighting, for a first genre, a first type of user interaction more heavily than a second type of user interaction.
Tran teaches the method of claim 1, wherein the determining that the segment boundary is the advertisement boundary is further based on weighting, for a first genre, a first type of user interaction more heavily than a second type of user interaction (i.e. table 1) (p. 0100-0102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided different weighting schemes as taught by Tran to the system of Kates to provide different rules for accessing content (p. 0100-0102).

Claim 41, Kates is silent regarding the method of claim 1, wherein, for each of a plurality genres, different weights are associated with different types of user interactions.
Tran teaches the method of claim 1, wherein, for each of a plurality genres, different weights are associated with different types of user interactions (i.e. table 1) (p. 0100-0102).
.

Claim 43, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and further in view of Jones (US 2016/0337705).

Claim 43, 45 Kates is silent regarding the method of claim 1, wherein the segment boundary is a first segment boundary, the method further comprising:
discarding a second segment boundary subsequent to the first segment boundary, wherein the discarding is based on determining a quantity of time between the second segment boundary and the first segment boundary.
Jones teaches the method of claim 1, wherein the segment boundary is a first segment boundary, the method further comprising:
discarding a second segment boundary subsequent to the first segment boundary, wherein the discarding is based on determining a quantity of time between the second segment boundary and the first segment boundary (i.e. discarding second scene) (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided processing scene changes .

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and further in view of Knee et al. (US 2002/0095676), and further in view of Jones (US 2016/0337705).

Claim 44 Kates is silent regarding the method of claim 1, wherein the segment boundary is a first segment boundary, the method further comprising:
discarding a second segment boundary subsequent to the first segment boundary, wherein the discarding is based on determining a quantity of time between the second segment boundary and the first segment boundary.
Jones teaches the method of claim 1, wherein the segment boundary is a first segment boundary, the method further comprising:
discarding a second segment boundary subsequent to the first segment boundary, wherein the discarding is based on determining a quantity of time between the second segment boundary and the first segment boundary (i.e. discarding second scene) (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided processing scene changes as taught by Jones to the system of Kates to allow for scene boundary detection (claim 1).

Claim 46, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and further in view of Oddo et al. (US 2007/0169148)

Claim 46, 48, Kates is silent regarding the method of claim 1, wherein the determining that the segment boundary is the advertisement boundary further comprises:
determining, based on weighting the user interactions, a total value; and 
comparing the total value to a threshold, wherein the threshold is based on a genre of the content stream.
Oddo teaches the method of claim 1, wherein the determining that the segment boundary is the advertisement boundary further comprises:
determining, based on weighting the user interactions, a total value (i.e. score) (p. 0136); and 
comparing the total value to a threshold, wherein the threshold is based on a genre of the content stream (p. 0136).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided an overall score as taught by Oddo to the system of Kates to allow for measuring genres (p. 0136).

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and further in view of Knee et al. (US 2002/0095676), and further in view of Oddo et al. (US 2007/0169148).

Claim 47, Kates is silent regarding the method of claim 1, wherein the determining that the segment boundary is the advertisement boundary further comprises:
determining, based on weighting the user interactions, a total value; and 
comparing the total value to a threshold, wherein the threshold is based on a genre of the content stream.
Oddo teaches the method of claim 1, wherein the determining that the segment boundary is the advertisement boundary further comprises:
determining, based on weighting the user interactions, a total value (i.e. score) (p. 0136); and 
comparing the total value to a threshold, wherein the threshold is based on a genre of the content stream (p. 0136).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided an overall score as taught by Oddo to the system of Kates to allow for measuring genres (p. 0136).

Claim 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and further in view of Wilson et al. (US 2008/0193017).

Claim 50, Kates is not entirely clear in teaching the method of claim 1, wherein the determining that the segment boundary is the advertisement boundary is further based on weighting tune out events more heavily for a sports genre than a comedy genre.
Smith teaches the method of claim 1, wherein the determining that the segment boundary is the advertisement boundary (p. 0042-0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Wilson teaches the specific feature of “weighting tune out events more heavily for a sports genre than a comedy genre” (i.e. detector is genre specific) (p. 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide genre threshold for analysis as taught by the background prior art of Wilson to the system of Kates to allow for scene analysis of different genres (p. 0006).

Claim 51, Kates teaches the specific feature of “fast forward events” (p. 0037).
Kates is not entirely clear in teaching “wherein the determining that the segment boundary is the advertisement boundary is further based on weighting, for a comedy genre, tune out events more heavily than fast forward events”.
Smith teaches the method of claim 1, wherein the determining that the segment boundary is the advertisement boundary (p. 0042-0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Wilson teaches the specific feature of “weighting, for a comedy genre, tune out events more heavily than fast forward events (i.e. Wilson discloses genre specific weighting and scene analysis, therefore the analysis of Wilson will be inherently different than scene detection analysis of Kates) (p. 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide genre threshold for analysis as taught by the background prior art of Wilson to the system of Kates to allow for scene analysis of different genres (p. 0006).

Response to Arguments
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive.

Claim 1, Applicant argues that in both Kates and Smith, user interactions are all treated the same. Indeed, the Office Action acknowledges that neither Smith nor Kates teaches or suggests “wherein the determining that the segment boundary is the advertisement boundary comprises weighting the user interactions differently based on demographic information.” Id. at 3-4. The Office Action turns to James for this feature.
James’s disclosure is within the context of “estimating Internet traffic.” See James, ^ 9. Rather than “determining that the segment boundary is the advertisement boundary” based on “weighting the user interactions differently based on demographic information,” as set forth in claim 1, James discloses that it’s system “estimate[s] the actual Internet-behavior statistics of a target population based upon the Internet-behavior statistics of the sample population.” See James, ^ 43. Estimating Internet traffic, as taught by James, has nothing to do with determining that a segment boundaries is an advertisement boundary. As mentioned above, James describes using a demographic composition of a subset of individuals to estimate a target population’s Internet activity. See James, ^ 9, 43. In contrast, claim 1 sets forth that “determining that the segment boundary is the advertisement boundary comprises weighting the user interactions differently based on demographic information.” Weighting user interactions differently based on demographics (for determining that the segment boundary is the advertisement boundary) is not the same as estimating Internet activity using demographics of a subset of individuals.
In view of this, it is clear that the Office Action’s rejection attempts to point to a cause in one reference (e.g., James’ weighting) and an effect in another reference (e.g., Kates/Smith’s determining that the segment boundary is the advertisement boundary), 
The Examiner respectfully disagrees.  The Applicant misconstrues the position of the Examiner.  First, Kates/Smith is relied upon for teaching detection of segment boundaries and the ability to recognize a segment boundary is an advertisement boundary.  This is clearly disclosed in Kates p. 0037 and Smith p. 0042-0044.  In other words, Kates/Smith teaches a system that can determined advertisement boundaries using the input of users, e.g. fast forward inputs.  What is missing from Kates/Smith is merely a technique that distinguishes one user input from another user input taking into account demographics of the input, i.e. “weighting the user interactions differently based on demographic information”.  James teaches user interactions that can be weighted based on demographics.  James teaches that different demographic groups will interact with content differently and tracks that user activity.  In other words, James classifies groups of data per demographic to determine the groups behavior. Applicant argues that there is no causal relationship between the 2 features however, The Examiner submits that the system of Kates/Smith has the ability to determine ad boundaries based on a user’s interaction with the content not just limited to trick-play commands but 
Applicant further argues that the Office Action improperly relies on Applicant’s specification and claims for to establish a causal relationship between James’ weighting and Kates/Smith’s determining that the segment boundary is the advertisement boundary. But using Applicant’s specification and claims as a guide to combine cited references to allegedly teach the claimed elements is in direct contradiction of MPEP § 2142 (“impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.”). There are no facts gleaned from the cited references that provide a causal relationship between and Kates/Smith’s determining that the segment boundary is the advertisement boundary, such that a POSITA would have combined James’ weighting as a cause to Kates/Smith effect of determining that the segment boundary is the advertisement boundary. Accordingly, the Office Action’s rejection is based on impermissible hindsight and fails to set forth aprima facie case of obviousness. The rejection must be withdrawn on this basis alone.
The Examiner respectfully disagrees.  Referring to the above argument, the Applicant misconstrues the Examiner’s position.  There is a casual relationship in the 

Applicant further argues that a POSITA would have never looked to combine Kates, Smith, and James due to their conflicting purposes. For example, Kates describes a system that removes commercial advertisements from program recordings by relying on a user to hold a “fast-forward commercial” button in order to “mark this portion as a commercial advertisement.” See Kates, ^ 37. Kates describes that recording is stopped or the marked portion is deleted to remove the commercial advertisement from the recording. Kates operates on a per-user basis, in which individual users mark their own recorded media for skipping advertisements. In contrast, Smith describes “an advertisement (ad) replacement system.” See Smith, ^ 15. A POSITA would not have been motivated to combine a reference that removes advertisements from recordings with a reference that keeps advertisements (albeit different advertisements) within the recordings because such a combination would render Kates inoperable for its intended purpose (e.g., removing advertisements from recorded media). See MPEP 2143.01(V); see also In re Gordon, 733 F.2d 900, 221 
Once again the Examiner respectfully disagrees.  Once again, with respect to the above arguments, the Applicant argues that there is no causal relationship between the Kates/Smith system of detecting ad boundaries and James system of estimating internet traffic. As discussed above, the Examiner submits that the system of Kates/Smith has the ability to determine ad boundaries based on a user’s interaction with the content not just limited to trick-play commands but any kind of interaction with the content (p. 0034 of Smith).  It would be obvious to one of ordinary skill in the art to utilize more different kinds of inputs to further determine ad boundaries since the disclosure of Smith does not limit the type of inputs to only trick play commands.  Thus, James provides demographics inputs which are classified with different weights.  In combination, the system of Kates/Smith can advantageously use the demographic weights of user interaction of James to further enhance the detection of segment boundaries including advertisement boundaries.

Claim 19, Applicant argues that claim 19 sets forth “wherein the determining that the segment boundary is the advertisement boundary is based on display of a game clock associated with the content stream.” The Office Action turns to Casagrande as allegedly teaching this feature. But Casagrande discloses algorithms to “detect or identify a broadcast media program to be extended (e.g., by monitoring excitement ratings, scores, game time remaining, or the like associated with sporting events at or 
The Examiner respectfully disagrees.  Reading the claims in the broadest sense and in light of argument with respect to claim 1, Kates/Smith/James teaching a system that can determine segment boundaries from user inputs and also by analyzing audio video text features of the content (p. 0019 of Smith).  Thus, it would have been analogous to combine the features of Casagrande’s video analysis of utilizing a game clock to detect a visual cue for use in the ad segment classifier of Kates/Smith.

Claim 30, Applicant argues that Claim 30 sets forth “wherein the weighting the user interactions differently based on the demographic information comprises weighting user interactions of older users more heavily than user interactions of younger users.” The Office Action turns to Tran as allegedly teaching this feature. But, the Office Action merely cites to a handful of paragraphs (e.g., Ml00-102) and a table (e.g., Table 1) without context. See Office Action, p. 22. Tran itself doesn’t provide any context regarding Table 1 except that “Table 1 blow [.v/cj shows additional examples of content access rules and sharing logic for monitoring and controlling access to content and content sharing scheme, according to embodiments of the invention.” See Tran, ^ 101. Thus, at best, the contents of Table 1 are merely “examples of content access 
The Examiner respectfully disagrees.  Again, the Applicant has misconstrued the Examiner’s position.  In light of the arguments of claim 1 above, James provides demographics inputs which are classified with different weights.  In combination, the system of Kates/Smith can advantageously use the demographic weights of user interaction of James to further enhance the detection of segment boundaries including advertisement boundaries.  What is missing from Kates/Smith/James is merely specific implementation of a specific data set e.g. older and younger users.  Tran teaches the 

Claim 37, Applicant argues that Claim 37 sets forth “wherein the determining that the segment boundary is the advertisement boundary is further based on weighting, for a first genre, a first type of user interaction more heavily than a second type of user interaction.” The Office Action relies on in teaching claim 37 for similar reasons as discussed above with reference to claim 30. Tran, nor Kates-Smith-James, teaches or suggest “wherein the determining that the segment boundary is the advertisement boundary is further based on weighting, for a first genre, a first type of user interaction more heavily than a second type of user interaction,” as set forth in claim 37.
The Examiner respectfully disagrees.  Again, the Applicant has misconstrued the Examiner’s position.  In light of the arguments of claim 1 above, James provides demographics inputs which are classified with different weights.  In combination, the system of Kates/Smith can advantageously use the demographic weights of user interaction of James to further enhance the detection of segment boundaries including advertisement boundaries.  What is missing from Kates/Smith/James is merely specific implementation of a specific data set e.g. 2 types of user interaction, etc. Tran teaches the tracking of the specific data set, older and younger users being 2 different types of user interaction for use in the detection system of Kates/Smith/James.

Claim 43, Applicant argues that Claim 43 sets forth “wherein the segment boundary is a first segment boundary, the method further comprising: discarding a 
The Examiner respectfully disagrees.  Jones discloses and Applicant admits that scenes are discards due to a time proximity to a first scene.  Once discarded the 

Claim 46, Applicant argues that Claim 46 sets forth “wherein the determining that the segment boundary is the advertisement boundary further comprises: determining, based on weighting the user interactions, a total value; and comparing the total value to a threshold, wherein the threshold is based on a genre of the content stream.” The Office Action relies on Oddo as allegedly teaching this feature. Specifically, the Office Action points to paragraph 136 of Oddo, which states (with respect to “threshold”):
Genre portion of program rating=(Program Genre Score k)\ (User Genre Score k) for all k where Program Genre Score k=(# genres for current program-index of current genre-l)/(sum of index for all genres of current program) and User Score k is >threshold and Genre k is a genre of the current program.
Station portion of programming rating=(User Station Score k), for all k where User Station Score k is >threshold and Station k is a station of the current program. The current threshold value for both station and genre scores is 0.05.
See Oddo, ^ 136 (bold emphasis added). While paragraph 136 of Oddo discusses a threshold, it describes that the threshold value is static (e.g., 0.05). Oddo does not teach or suggest a “threshold [that] is based on a genre of the content stream,” as set forth in claim 46. Thus, neither Oddo, nor Kates-Smith-James, teaches or suggest “wherein the determining that the segment boundary is the advertisement boundary further comprises: determining, based on weighting the user interactions, a 
The Examiner respectfully disagrees.  Again, the Applicant has misconstrued the Examiner’s position.  In light of the arguments of claim 1 above, James provides demographics inputs which are classified with different weights.  In combination, the system of Kates/Smith can advantageously use the demographic weights of user interaction of James to further enhance the detection of segment boundaries including advertisement boundaries.  What is missing from Kates/Smith/James is merely specific value assigned to the interactions e.g. a score and comparing the score to a genre threshold.  Oddo clearly teaches a relationship between genre rating and a station rating which is based on, at least partially, user inputs (i.e. score). Thus, Oddo overall score rating based on user inputs is analogous and combinable to the detection system of Kates/Smith/James.

Conclusion
Claims 1, 3, 8-9, 11-12, 15-16, 19, 22-25, 30, 34 and 37-48 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 20140282642 A1	Needham; Michael L. et al.
US 20200045354 A1	Gao; Tianshi et al.
US 20190163752 A1	Barlaskar; Uzma Hussain et al.
US 20070136753 A1	Bovenschulte; David et al.
US 9396258 B2		Chu; Michael et al.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426


/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        7/29/2021